                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DERRICK JACOBS                      :             CIVIL ACTION
                                    :
     v.                             :
                                    :
CITY OF PHILADELPHIA, et al.        :             NO. 19-4616

                                 ORDER

          AND NOW, this 9th day of April, 2020, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED that

all claims are DISMISSED with prejudice, except for the claim

under Pennsylvania Whistleblower Law, which is DISMISSED without

prejudice under 28 U.S.C. § 1367(c) so that plaintiff may pursue

said claim in the state court.

                                        BY THE COURT:



                                        /s/ Harvey Bartle III
                                                                  J.
